Title: To George Washington from Richard Varick, 14 August 1783
From: Varick, Richard
To: Washington, George


                        
                            
                                14 August 1783
                            
                        
                        State of the Volumes remaining in the Hands of Mr Varick Recording Secy at Poughkeepsie Augt 14. 1783.
                        
                            
                                
                                Titles
                                 
                                
                                 
                                No. of pages
                                 
                                
                            
                            
                                
                                of
                                
                                No. of
                                
                                each Volume
                                
                                No of
                            
                            
                                
                                
                                    Vols.
                                
                                
                                
                                    Vols.
                                
                                
                                
                                    contains . 
                                
                                
                                
                                    Pages finished
                                
                            
                            
                                
                                A.
                                
                                VIIth
                                
                                230
                                
                                114. 
                            
                            
                                
                                 B.
                                
                                XVIth
                                
                                420
                                
                                258. 
                            
                            
                                
                                C.
                                
                                Vth
                                
                                230
                                
                                42. 
                            
                            
                                
                                 D.
                                
                                IInd
                                
                                420
                                
                                128. 
                            
                            
                                
                                 E.
                                
                                Ist
                                
                                420.
                                
                                299.
                            
                            
                                
                                 F.
                                
                                IIIrd
                                
                                230
                                
                                96.
                            
                            
                                
                                
                                     P. 
                                
                                
                                
                                    IInd 
                                
                                
                                
                                    420. 
                                
                                
                                
                                     283.
                                
                            
                            
                                
                                
                                
                                 36. 
                                
                                
                                
                                
                            
                        
                        P. Vol: IIIrd (the only blank now remaining) will be commenced abt the 28th of August 1783.
                        
                            Richd Varick Recordg Secy

                        
                    